Citation Nr: 1241682	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012 the Board secured a Veterans Health Administration (VHA) expert medical advisory opinion in this matter.  The Veteran was provided a copy of the decision and afforded opportunity to respond.


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted on examination for entrance into service, and is not shown to have increased in severity during (or as a result of) service.

2.  A left ear hearing loss disability was not manifested in service; left ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left ear disability is related to an event, injury, or disease in service. 

3.  Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any disease, event or injury therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2012).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and postservice treatment records have been secured; and his "Virtual VA" file (VA's electronic data storage system) (no pertinent evidence was found in Virtual VA).  The RO arranged for a VA examination in May 2009; and, as is noted above, the Board secured a VHA medical expert advisory opinion in the matter.  The opinion is adequate for rating purposes; it addresses all questions posed and includes a detailed explanation of rationale.  The consulting expert also addressed the opinion in the record to the contrary, explaining in detail the rationale for disagreement with that opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Veteran claims that both disabilities at issue  began in service.  His military occupational service (MOS) in the Navy was small boat operation engineer (which likely exposed him to substantial noise trauma in service).  
      
The Veteran's STRs show that on March 1975 examination for enlistment the Veteran endorsed a history of right ear hearing loss.  Audiometry at the time showed that, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
-
55
LEFT
15
5
15
-
0

The Veteran was accepted for service, and placed on profile for hearing.   

On October 1976 audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
55
60
60
55
LEFT
5
10
15
10
0

On July 1977 audiometry puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
80
75
60
LEFT
15
10
10
10
5

On January 1978 audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
80
65
LEFT
10
5
10
15
0

On February 1978 otolaryngology clinic evaluation a history of right progressive hearing loss beginning in the early teens was noted; it was noted that the Veteran had a paternal family history of hearing loss, had no history trauma, but had a number of ear infections as a child.  The impression was right anacusis, sensorineural type.  A tomography studywas normal.  A March 1978 follow-up note reflects the plan was to have follow up on a six months to one year basis.

On evaluation in September 1978, it was noted that there was no change in symptoms.  The impression was static deaf ear "right anacusis".  It was noted that it was not hazardous to the Veteran or his hearing to be in a loud noise environment as long as he wore hearing protection for ambient noise above 90 decibels.  He was considered fit for duty.

In January 1979 audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
60
55
LEFT
10
5
10
10
0
On June 1979 service separation examination, the Veteran's ears were normal on clinical evaluation.  On audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
65
55
55
LEFT
5
5
5
5
0

In his January 2009 claim, the Veteran stated that his bilateral hearing loss and tinnitus began in 1975.

On May 2009 VA examination, the Veteran reported he worked in an engine room in service, and that in civilian life he worked as machinist for twenty-five years and in a factory for two years; and was a life-long hunter.  Audiometry revealed  that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
30
45
40

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left ear.  The diagnosis was profound sensorineural hearing loss in the right ear, and mild to moderate high frequency hearing loss with excellent speech recognition in the left ear.

The examiner noted that since masking was not used on service entrance audiometry, it is likely that the right ear hearing loss at the time was more severe than was noted.  The examiner cited to a medical note in the STR's indicating that right-sided hearing loss was progressive since the Veteran's early teens, and noted that left ear hearing was normal at separation.  He opined that it is not likely that the Veteran's current hearing loss is related to military service.  Since the Veteran related that his tinnitus began approximately two years prior, the examiner found that it also was not likely related to military service.
In an addendum (after reviewing the Veteran's claims file) later that month the May 2009 examiner stated, "There is nothing in the veteran's SMR that indicates his hearing loss increased while in the military."  The examiner indicated there was no evidence that the Veteran's hearing loss was aggravated beyond a natural progression by his military service, and opined again that it is not likely that the Veteran's current hearing loss is related to military service.
      
In an April 2010 letter, private audiologist A.L.B. noted that upon entering service, the Veteran had right ear hearing loss and normal hearing in the left ear.  Citing to factors she believed rendered the separation audiometry suspect, she opined that the Veteran's hearing loss and tinnitus are related to noise exposure in service.  She opined that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss (noise trauma in service).  She observed that an existing hearing loss can increase at a faster rate upon exposure to excessive noise. 

Because there were conflicting medical opinions in the matter, neither addressing all factors raised,  the Board secured a VHA expert medical advisory opinion regarding the etiology of the disabilities at issue.    
      
In August 2012 a VHA audiologist (a chief of audiology at a VA Medical Center) who reviewed the entire record  opined that it is less likely as not that the Veteran's right ear hearing loss (noted on induction) increased in severity during active service.  He explained that there is a phenomenon of "cross-over" that occurs when testing hearing if there is a difference in hearing acuity between ears of 40 decibels or greater.  He stated that in this case, the Veteran had normal acuity in the left ear characterized by thresholds at 0 to 15 decibels.  Once thresholds exceed a 40 decibel difference in comparison of the two ears, the energy of the puretone stimulus actually vibrates the skull since there is enough energy of the puretone to cross-over to the better ear, via the bone of the skull.  Here, the "non-test ear" (the left ear) receives a signal with enough intensity to produce a response.  In order to obtain an accurate measure of the acuity in an ear with such a severe loss, the non-test ear (left ear) has to be disabled by a "masking" sound while testing the right ear, which would prevent the Veteran from responding to the "cross-over" phenomenon.  The medical expert noted that masking was not employed on service enlistment examination, nor is there a clinical audiogram in the record from 1975 accurately measuring the acuity of the right ear.  

The VA examiner opined that the hearing in the right ear (as recorded on the entrance physical) did not reflect the true condition of the ear and the actual severity of the hearing loss.  He noted that the record contains Standard Form 600 (Chronological Record of Medical Care) that presents serial puretone hearing tests.  He noted that the 1976, 1977, 1978 and 1979 results closely mirrored the hearing test results from the induction examination; and that there was no change in acuity identified from 1976 to 1979 (the year of separation).   He cited to February and September 1978 audiometry that found normal hearing acuity in the left ear and profound sensorineural hearing loss in the right ear, essentially a non-functioning ear.  The cross-over effect was nullified by use of masking noise in the left ear while testing the right ear.  There was no significant change in hearing in the left ear from induction.

The VHA expert cited to a February 1978 ENT consultation report noting a history of progressive right ear hearing loss during the Veteran's early teen years and to temporal bone studies performed bilaterally at the time with normal results.  Regarding the left ear, the expert opined that is less likely as not that the Veteran's hearing loss in the left ear is related to service.  He explained that hearing in the left ear is within normal limits upon separation from service; that there was no documented significant change in hearing acuity during service; and that separation physical audiometry found acuity better than noted on induction.

Regarding tinnitus, the medical expert opined that it is less likely as not that the Veteran's tinnitus is related to service/noise.  He noted that the Veteran's STRs do not show any mention of tinnitus during service and that his separation physical report does not mention difficulty with tinnitus.  Additionally, the Veteran reported that his tinnitus started in approximately 2007.  The medical expert indicated that there is no nexus between the onset of [the Veteran's] tinnitus and any military noise exposure. 

The VHA expert addressed the April 2010 private audiologist's  opinion to the contrary, noting that there was no mention of the cross-over phenomenon and the need to mask the better [left] ear to obtain an accurate measurement of right ear hearing acuity; that the assumption that the induction examination is accurate remains suspect due to the cross-over phenomenon (and that a discussion of outer hair cell function is irrelevant).  The medical expert found that the record does not reveal any hearing loss attributable to military noise exposure, and that the hearing loss detected in 2009 is due to postservice noise exposure.  
 Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases (to include SNHL as an organic disease of the nervous system) may be service connected on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A.§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service38 C.F.R. §§  3.304, 3.306.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Hearing Loss

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards (as such is shown by official audiometry) or that a right ear hearing loss preexisted service (as it was noted on induction, and the Veteran was placed on profile for hearing.  Based upon his military occupation specialty (as a small boat engineer) it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show is that his preexisting right ear hearing loss was aggravated by service, and that a left ear hearing loss was incurred/is related to noise trauma therein . 

Regarding the right ear, a comparison of service separation examination audiometry to the audiometry on induction reveals an apparent upward shift in tested thresholds during service.  The Veteran has submitted a private audiologist's opinion indicating that such "shift" reflects an increase in severity of the right ear hearing loss during service (and that the right ear hearing loss was aggravated by acoustic trauma in service).  The VHA expert who opined to the contrary (i.e., that the Veteran's right ear hearing loss was not aggravated by service) considered that opinion and explained that it was lacking in probative value because it did not acknowledge that service entrance audiometry was conducted without "masking" which is required when there is a large (40 decibel or greater) difference in right and left ear puretone thresholds because in such cases the sound transmitted to the poorer acuity ear during testing is conducted through bones to the better acuity ear, where it is recognized (and responded to as poorer ear hearing).  The VHA expert opined that in actuality (because there was no masking on induction), the Veteran's right hearing on induction was likely worse than reported (and that there was no upward shift as seems apparent).  Because the VHA expert's opinion is supported by a more detailed explanation of rationale that points to factual data (lack of masking on entrance audiometry) unaccounted for by the private audiologist, the Board finds the VHA expert's opinion more probative, and persuasive.  As no increase in severity of right ear hearing loss in (or as a result of) service is shown, aggravation of the hearing loss in service may not be conceded, and service connection for right ear hearing loss is not warranted.   

Regarding the left ear, it is noteworthy at the outset that a left ear hearing loss disability was not noted in service, including at separation.  While the private audiologist who provided an opinion on the Veteran's behalf has indicated that separation audiometry is "suspect", that provider does not adequately explain why that is so, given that the separation audiometry for the left ear is essentially  consistent with the studies conducted during service (in 1976, 1977, 1978, 1979), in the course of monitoring the Veteran (due to his profile for hearing).  The various audiometric studies during service do not support that there was a significant threshold shift therein.  

Notably, the private audiologist does not address the concept of the "cross-over" phenomenon and that there was no masking on service.  The private audiologist also does not cite to any supporting factual data (other than by inference from the comment that separation audiometry is suspect) for the opinion that the Veteran's current left ear hearing loss is related to noise trauma in service.  She does not account for the lengthy postservice interval before a left ear hearing loss was clinically noted.  While she appears to discount any effects of postservice noise trauma in noting that the Veteran wore ear protection in his job as a machinist and had no recreational noise exposure, such history is inconsistent with history provided by the Veteran on earlier VA examination(that he was a life-long hunter).  [To show that hearing loss was not caused by postservice occupational noise trauma the Veteran has submitted lay statements from supervisors from three places of postservice employment to the effect that it was company policy to wear hearing protection.  Those statements do not address the lengthy postservice period during which no left hearing loss was noted or that there is no showing that right ear hearing loss increased in severity during service]  The Board finds the Veteran's history of noise trauma recounted by his private audiologist self-serving, and as it is also inconsistent with the earlier report to the VA examiner, not credible.  Because the private audiologist's opinion is, in part, premised on an inaccurate history and is stated in speculative/tentative terms, it is further lacking in probative value.  

The Board finds more probative and persuasive the opinion of the VHA consulting expert.  That provider expressed familiarity with the entire history of the Veteran's hearing loss; explained the rationale for the opinion offered, citing to supporting factual data including that no left ear hearing loss was noted in service and why the record did not support that right ear hearing loss increased in severity during service; and addressed the private audiologist's opinion to the contrary, explaining in detail the rationale for disagreement with that opinion.  The Board observes that the very fact that left ear hearing loss was first clinically noted some 30 years postservice (and even then was only mild) of itself weighs against a finding that such hearing loss is related to the Veteran's service/noise trauma therein (versus any postservice etiological factors).    

Regarding the Veteran's initial assertion that his hearing loss began in 1975, that assertion is inconsistent with contemporaneous clinical data (as a right ear hearing loss was noted on induction with a history of onset in the Veteran's teens and left ear hearing loss disability was not noted until 30 years postservice), and is self-serving.  It is not credible, and has no probative value regarding his claim.  

In summary, the overall record shows that the Veteran's right ear hearing loss pre-existed his active service and did not increase in severity therein, and that a left year hearing loss disability was first manifested some 30 years postservice and is unrelated to service/noise trauma therein.  The preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss; therefore, the appeal in the matter must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such disability was noted on 
May 2009 VA examination.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he ringing in his ears.  As was noted above, it also is not in dispute that he was likely exposed to noise trauma in service.  What he must still show to establish service connection for tinnitus is that it is related to his service/noise trauma therein. 

In that regard the Board notes the Veteran's statement to the effect that he has had ringing in his ears since onset in 1975 60 be self-serving and not credible.   While the Veteran is certainly competent report he has ringing in his ears, tinnitus was not noted in service, and since the Veteran was extensively evaluated for his hearing therein, presumably if present hearing would have been clinically noted.   

The Veteran has described the onset of his tinnitus variously.  In his January 2009 claim he reported he has had tinnitus since 1975; to his private audiologist he related that he had ringing in his ears in service, but did not report it to  his superiors at the time.  On May 2009 VA examination, the Veteran indicated that he first noticed tinnitus two years prior (in 2007 - some 28 years after service).  The Board finds most plausible and credible of these accounts the one reporting onset in approximately 2007.  It was provided in a clinical setting (before self-interest, i.e., regarding compensation became a factor).  Because there is no record of continuity of tinnitus complaints, and because the Board finds the Veteran's more recent accounts of such not credible, service connection for tinnitus on the basis that it became manifest in service and persisted is not warranted.  

The remaining question for consideration is whether or not the Veteran's tinnitus may somehow otherwise be related to his service.  In the absence of continuity of symptomatology, whether a current tinnitus may be related to remote service/noise trauma therein is a medical question, beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed Cir. 2007).  The Veteran is a layperson with no medical expertise, and does not cite to any supporting medical authority; therefore, his own opinion in the matter has no probative value .  There  is medical evidence that supports the Veteran's claim and medical evidence against his claim.   An opinion by his private audiologist cites to a medical textbook and attributes the Veteran's tinnitus to the same etiology as his hearing loss.  However, because the hearing loss has been found to be not service-connected, that opinion has no probative effect as to the Veteran's claim of service connection for tinnitus.  A VHA expert who reviewed the entire record opined in August 2012 that the Veteran's tinnitus was unrelated to his service/noise trauma therein.  That expert cited to the absence of notations of tinnitus or left ear hearing loss in service and the 28 year postservice interval before tinnitus was noted as both weighing against a nexus between the Veteran's tinnitus and his service.  Because the expert expressed familiarity with the entire record, and explained the rationale for the opinion, citing to supporting factual data, the Board finds the opinion both probative and persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


